Case: 14-13303   Date Filed: 04/06/2015   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13303
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:12-cv-02091-ODE



CHRISTOPHER LOWE,

                                                          Plaintiff - Appellant,

versus

CROWN EQUIPMENT CORPORATION,

                                                        Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (April 6, 2015)

Before MARCUS, WILLIAM PRYOR, and COX, Circuit Judges.

PER CURIAM:
               Case: 14-13303       Date Filed: 04/06/2015     Page: 2 of 4


       The Plaintiff, Christopher Lowe (“Lowe”), sued the Defendant, Crown

Equipment Corporation (“Crown”), for an injury to Lowe’s left foot allegedly

caused by a Crown forklift that malfunctioned. Lowe’s Complaint alleges product

liability and negligence claims. On simultaneously filed motions of Crown, the

district court excluded the testimony of Lowe’s causation and alternative-design

expert, Robert Friedmann (“Friedmann”), and granted summary judgment in favor

of Crown and against Lowe. We affirm. 1

                                I. Standards of Review

       We review for an abuse of discretion a district court’s order regarding the

admissibility of expert testimony under Rule 702. General Elec. Co. v. Joiner, 522
U.S. 136, 141-43, 118 S. Ct. 512, 517 (1997); Cook ex rel. Tessier v. Sheriff of

Monroe Cnty., 402 F.3d 1092, 1103 (11th Cir. 2005). We will not reverse a ruling

on the admissibility of expert testimony unless the ruling is manifestly erroneous.

Id. Because of the “considerable leeway” afforded the district court in determining

admissibility, we will not overturn its decision even if “we would have gone the

other way had it been our call.” Id. This standard is not relaxed even if the

decision we review is outcome-determinative. Id. at 1107 (citation omitted). We

also review for an abuse of discretion a district court’s decision to exclude expert


1
 We noted sua sponte deficient pleadings of diversity jurisdiction. We are satisfied from the
parties’ submissions that the district court had diversity jurisdiction.


                                             2
              Case: 14-13303    Date Filed: 04/06/2015   Page: 3 of 4


testimony without conducting an evidentiary hearing. Id. at 1113–14 (citing

Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152-53, 119 S. Ct. 1167, 1176).

Finally, we review de novo a district court’s order granting summary judgment.

Williams v. Mast Biosurgery USA, Inc., 644 F.3d 1312, 1318 (11th Cir. 2011).

                         II. Contentions of the Parties

      Lowe contends: (1) that the district court abused its discretion by striking

the entirety of Friedmann’s testimony; (2) that the district court abused its

discretion by striking this evidence without conducting an evidentiary hearing; and

(3) that the district court improperly granted Crown summary judgment even

without Friedmann’s expert testimony.

      Crown contends that the district court did not abuse its discretion by

excluding Friedmann’s testimony without an evidentiary hearing, especially in

light of Lowe’s failure to request one. Crown contends that the district court

properly granted summary judgment because Lowe, without Friedmann’s

testimony, could not produce evidence sufficient to create a genuine issue of fact

as to causation.

                                 III. Discussion

      We conclude that the district court did not abuse its discretion by granting

Crown’s motion to exclude Friedmann’s testimony without holding an evidentiary

hearing that Lowe did not even request. We have carefully considered the court’s


                                        3
             Case: 14-13303   Date Filed: 04/06/2015   Page: 4 of 4


order (Order, Doc. 66) granting both the motion to exclude and Crown’s motion

for summary judgment. We agree with the court’s analysis and conclusions.

Friendmann’s testimony was the only evidence of causation, an essential element

of Lowe’s claims, and, without this evidence, Crown was entitled to summary

judgment.

                                  IV. Conclusion

      The judgment is affirmed.

      AFFIRMED.




                                        4